Under an indictment charging that defendant distilled, made, or manufactured alcoholic liquors or beverages, the jury returned a verdict of guilty as charged; from the judgment pronounced thereon, defendant appeals. An issue of facts was presented by the evidence, and in the submission of the case to the jury there was no ruling of the court which injuriously affected the substantial rights of the defendant. As the record proper is without error, also, the judgment appealed from is affirmed. Affirmed.